            Case 3:20-cv-00728-AC       Document 18        Filed 07/26/21     Page 1 of 9




                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

 BONITA Y., 1                                                         Case No. 3:20-cv-00728-AC

                        Plaintiff,                                        OPINION AND ORDER

                 v.

 ANDREW M. SAUL, Commissioner of
 Social Security,

                        Defendant.


ACOSTA, Magistrate Judge.

        Bonita Y. (“Plaintiff”) brings this appeal challenging the Commissioner of the Social

Security Administration’s (“Commissioner”) denial of her application for Disability Insurance

Benefits (“DIB”) under Title II of the Social Security Act. The court has jurisdiction to hear this

appeal pursuant to 42 U.S.C. § 1383(c)(3), which incorporates the review provisions of 42 U.S.C.

§ 405(g). For the reasons explained below, the Commissioner’s decision is affirmed.

\\\\\



        1
         In the interest of privacy, this opinion uses only the first name and the initial of the last
name of the non-governmental party in this case. Where applicable, this opinion uses the same
designation for a non-governmental party’s immediate family member.

PAGE 1 – OPINION AND ORDER
         Case 3:20-cv-00728-AC         Document 18       Filed 07/26/21     Page 2 of 9




                                       Standard of Review

       The district court may set aside a denial of benefits only if the Commissioner’s findings

are “‘not supported by substantial evidence or [are] based on legal error.’” Bray v. Comm’r Soc.

Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Robbins v. Soc. Sec. Admin., 466 F.3d

880, 882 (9th Cir. 2006)). Substantial evidence is defined as “‘more than a mere scintilla [of

evidence] but less than a preponderance; it is such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.’” Id. (quoting Andrews v. Shalala, 53 F.3d 1035, 1039

(9th Cir. 1995)).

       The district court “cannot affirm the Commissioner’s decision ‘simply by isolating a

specific quantum of supporting evidence.’” Holohan v. Massanari, 246 F.3d 1195, 1201 (9th Cir.

2001) (quoting Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999)). Instead, the district court

must consider the entire record, weighing the evidence that both supports and detracts from the

Commissioner’s conclusions. Id. Where the record as a whole can support either a grant or a

denial of Social Security benefits, the district court “‘may not substitute [its] judgment for the

[Commissioner’s].’” Bray, 554 F.3d at 1222 (quoting Massachi v. Astrue, 486 F.3d 1149, 1152

(9th Cir. 2007)).

                                           Background

I.     Plaintiff’s Application

       Born in 1974, Plaintiff was 37 years old on her alleged onset date of April 1, 2011. (Tr.

16, 153-54.) Plaintiff completed high school and has past relevant work as a teacher’s aide

working with special needs students. (Tr. 54.) She alleges disability due to cardiomyopathy,

bilateral carpal tunnel syndrome (CTS), obesity, diabetes mellitus, and depression. (Tr. 153, 502.)

       Plaintiff filed an application for DIB on June 1, 2016.          (Tr. 151, 153-54.)     The

Commissioner denied Plaintiff’s application initially and upon reconsideration. (Tr. 87, 93.)
PAGE 2 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18       Filed 07/26/21     Page 3 of 9




Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”) and appeared and

testified at a hearing held on November 8, 2018. (Tr. 34, 99, 961.) After the hearing, the ALJ

issued a written decision dated February 22, 2019, denying Plaintiff’s application for DIB. (Tr.

10.) The Appeals Council denied review on February 27, 2020, making the ALJ’s decision the

final decision of the Commissioner. (Tr. 1-3.) Plaintiff now seeks judicial review of that decision.

II.    The Sequential Analysis

       A claimant is considered disabled if he or she is unable to “engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which . . . has

lasted or can be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for determining

whether an applicant is disabled within the meaning of the Social Security Act.” Keyser v. Comm’r

Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011). Those five steps are: (1) whether the claimant

is currently engaged in any substantial gainful activity; (2) whether the claimant has a severe

impairment; (3) whether the impairment meets or equals a listed impairment; (4) whether the

claimant can return to any past relevant work; and (5) whether the claimant is capable of

performing other work that exists in significant numbers in the national economy. Id. at 724-25.

The claimant bears the burden of proof for the first four steps. Bustamante v. Massanari, 262 F.3d

949, 953-54 (9th Cir. 2001). If the claimant fails to meet the burden at any of those steps, the

claimant is not disabled. Id.; Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).

       The Commissioner bears the burden of proof at step five of the sequential analysis, where

the Commissioner must show the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Tackett, 180 F.3d at 1100. If the Commissioner

fails to meet this burden, the claimant is disabled. Bustamante, 262 F.3d at 954 (citations omitted).
PAGE 3 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18       Filed 07/26/21     Page 4 of 9




III.   The ALJ’s Decision

       The ALJ applied the five-step sequential evaluation process to determine if Plaintiff is

disabled. (Tr. 15-28.) At step one, the ALJ determined that Plaintiff had not engaged in substantial

gainful activity since April 1, 2011, her alleged onset date. (Id.) At step two, the ALJ determined

that Plaintiff suffered from the following severe impairments: obesity, bilateral CTS,

cardiomyopathy, and diabetes mellitus. (Id. 16.)

       At step three, the ALJ concluded that Plaintiff did not have an impairment that meets or

equals a listed impairment. (Id.) The ALJ then concluded that Plaintiff had the residual functional

capacity (“RFC”) to perform light work with the following limitations: she can lift and carry 20

pounds occasionally and 10 pounds frequently; sit for up to 6 hours in an 8-hour workday; stand

and walk for 6 hours total in an 8-hour workday; push and pull as much as she could lift and carry;

occasionally climb ramps and stairs; and can have no concentrated exposure to hazards such as

unprotected heights, operate heavy machinery, or operate a motor vehicle. (Id. 18.)

       At step four, the ALJ concluded that Plaintiff retained the RFC to perform her past work

as a teacher aide, performed at the sedentary exertional level. (Id. 26.) At step five, the ALJ

determined in the alternative that Plaintiff could perform a significant number of jobs in the

national economy, including office helper, mail room clerk, and pricer. (Id. 27-28.) The ALJ

therefore concluded that Plaintiff was not disabled. (Id. 28.)

                                            Discussion

       Plaintiff argues that the ALJ erred by (1) rejecting her subjective symptoms testimony, and

(2) improperly evaluating the medical evidence.

I.     Subjective Symptom Testimony

       The ALJ is required to provide specific, clear and convincing reasons for rejecting a

claimant’s testimony. Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014).

PAGE 4 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18        Filed 07/26/21     Page 5 of 9




       At the administrative hearing, Plaintiff testified that prior to her date last insured, she

struggled with walking for long periods, as well as walking uphill or climbing stairs. (Tr. 53-54.)

She testified that over the past few years, her health conditions improved and then worsened

cyclically. (Id. 52.) She stated that her work pace had decreased, and that stress and physical

exertion led to exhaustion. (Id. 41.) She said she was unable to work due to her physical

impairments, including obesity, CTS, cardiomyopathy, and diabetes. (Id. 20.)

       The ALJ rejected Plaintiff’s testimony regarding her symptoms and limitations, to the

extent they conflicted with the RFC. (Id. 18.) The ALJ first noted that Plaintiff’s statements

regarding the intensity, persistence, and limiting effects of her symptoms conflicted with her

reports of daily activities. (Id. 19.) The ALJ may consider a claimant’s daily activities in assessing

his symptom testimony. 20 C.F.R. § 404.1529(c)(3)(i). Activities that are incompatible with the

severity of alleged symptoms can support an ALJ’s rejection of a claimant’s testimony. Ghanim

v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014). Here, for example, Plaintiff was able to care for

her young grandchild full-time only four months after her alleged onset date. (Tr. 297, 423.)

Plaintiff was also able to work on her photography business and create “little sock monkeys” that

she planned to sell at craft fairs. (Id. 426-27, 434, 449.) She was able to travel on a 2.5-week road

trip to Texas in March 2012, and in early 2014 traveled to New Mexico to visit her son. (Id. 386,

430, 458.) From 2013 to 2016, Plaintiff worked as often as four days per week at a barn, where

she performed medium-to-heavy-level activities, including pushing loaded wheelbarrows,

performing leaf blowing, building a chicken coop, and cleaning horse stalls. (Id. 291, 349, 363,

383, 438, 452, 464, 489.) She also rode her bike for long distances, gardened, hiked in the

redwoods, went zip-lining, and traveled to Costa Rico, Las Vegas, and the Carlsbad Caverns. (Id.

20, 265, 366, 472, 561, 970.)



PAGE 5 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18       Filed 07/26/21     Page 6 of 9




       Plaintiff argues the ALJ improperly rejected her testimony based on this evidence, because

she experienced fatigue after she performed activities such as hiking. (Id. 366). The court rejects

this argument because it suggests that the ALJ determined Plaintiff could perform intense physical

labor regardless of the consequences. On the contrary, the ALJ limited Plaintiff to light exertion

work with additional limitations which, for example, she could climb stairs only occasionally. (Id.

18.) In his evaluation of Plaintiff’s testimony, the ALJ reasonably inferred from her extensive and

regular activities that she was less physically limited than she claimed. This conclusion served as

a legally sufficient reason for rejecting Plaintiff’s testimony. Ghanim, 763 F.3d at 1165. Because

the ALJ’s analysis was rational, he did not err by rejecting Plaintiff’s testimony.

II.    Medical Opinion Evidence

       Plaintiff next argues that the ALJ improperly rejected the opinion of Aaron Schoenkerman,

M.D., and Nathan Brooks, M.D. “There are three types of medical opinions in social security

cases: those from treating physicians, examining physicians, and non-examining physicians.”

Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 692 (9th Cir. 2009). “Where a treating or

examining physician’s opinion is contradicted by another doctor, the ‘[ALJ] must determine

credibility and resolve the conflict.’” Id. (citation omitted). “An ALJ may only reject a treating

physician’s contradicted opinions by providing ‘specific and legitimate reasons that are supported

by substantial evidence.’” Ghanim, 763 F.3d at 1161 (quoting Ryan v. Comm’r of Soc. Sec., 528

F.3d 1194, 1198 (9th Cir. 2008)).

       “An ALJ can satisfy the ‘substantial evidence’ requirement by ‘setting out a detailed and

thorough summary of the facts and conflicting clinical evidence, stating his interpretation thereof,

and making findings.’” Garrison, 759 F.3d at 1012 (quoting Reddick v. Chater, 157 F.3d 715, 725

(9th Cir. 1998)). Merely stating conclusions is insufficient: “The ALJ must do more than state



PAGE 6 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18       Filed 07/26/21      Page 7 of 9




conclusions. He must set forth his own interpretations and explain why they, rather than the

doctors’, are correct.” Id. “[A]n ALJ errs when he rejects a medical opinion or assigns it little

weight while doing nothing more than ignoring it, asserting without explanation that another

medical opinion is more persuasive, or criticizing it with boilerplate language that fails to offer a

substantive basis for his conclusion.” Id. at 1012-13 (citing Nguyen v. Chater, 100 F.3d 1462,

1464 (9th Cir. 1996)).

       In 2016, Plaintiff’s treating cardiologist Dr. Schoenkerman wrote simply: “Limited work

related to exertion and limited exercise to below the threshold inducing PVCs.” (Tr. 344.) The

ALJ assigned little weight to this opinion, explaining that Dr. Schoenkerman did not provide any

specific functional limitations. (Id. 23.) The ALJ is not required to accept a medical opinion that

is brief or conclusory. Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002). Here, Dr.

Schoenkerman stated his 2016 opinion vaguely and did not identify specific functional limitations.

Further, by limiting Plaintiff to light exertion work, the ALJ reasonably formulated her RFC

consistent with his interpretation of Dr. Schoenkerman’s opinion. (Tr. 18.)

       In May 2017, Dr. Schoenkerman opined that Plaintiff was able to stand and walk for 4

hours, with no sitting limitations. (Id. 891.) He found she had no limitations on reaching, handling,

fingering, feeling, or pushing/pulling, restricted her to lifting and carrying 10 pounds occasionally

and frequently, and predicted she would miss work about twice per month. (Id. 890-92.) The ALJ

rejected Dr. Schoenkerman’s 2017 opinion because he did not provide sufficient explanation or

objective support for his conclusions. As noted, the ALJ may reject an opinion that is brief,

conclusory, and inadequately supported by clinical findings. Thomas, 278 F.3d at 957. Here, for

example, to support his opinion Plaintiff was limited in standing and walking, Dr. Schoenkerman

simply wrote, “CHF” (congestive heart failure) without further explanation. (Tr. 891.)



PAGE 7 – OPINION AND ORDER
         Case 3:20-cv-00728-AC          Document 18       Filed 07/26/21     Page 8 of 9




       The ALJ also noted that Dr. Schoenkerman’s opinion that Plaintiff would be absent from

work about twice per month was based upon her subjective symptom testimony, which the ALJ

properly rejected. The ALJ is entitled to reject a physician’s opinion that is primarily based on a

claimant’s properly rejected self-reports. Ghanim, 763 F.3d at 1162. Here, Dr. Schoenkerman’s

findings regarding Plaintiff’s physical abilities was largely based on her reports about her

reactions, such as shortness of breath, to physical activities. (Tr. 344, 898-99.) As discussed

above, the ALJ provided a clear and convincing reason to reject Plaintiff’s subjective symptom

testimony. On this record, the ALJ provided legally sufficient reasons for rejecting both Dr.

Schoenkerman’s 2016 and 2017 opinions. Ghanim, 763 F.3d at 1162.

       In 2017, Plaintiff’s primary care provider Dr. Brooks opined that Plaintiff had a slight

limitation in adapting and managing herself, minimal capacity to adapt to changes in her

environment or to demands that were not already part of her daily life, and that she would miss

four or more days of work per month. (Tr. 877-81.) Dr. Brooks indicated that Plaintiff would be

incapable of even “low stress” jobs, and that she could stand and walk for 2 hours at a time and

lift and carry only 10 pounds occasionally. (Id. 882.) Dr. Brooks also opined that Plaintiff should

avoid all exposure to pulmonary irritants and hazards, and that she had been unable to work “at

least since July 2015.” (Id. 884-85.)

       The ALJ assigned little weight to Dr. Brooks’s opinion. (Id. 23-24.) He first noted Dr.

Brooks failed to provide sufficient explanation for his findings and that his opinion was internally

inconsistent. The ALJ may reject a medical opinion that is inconsistent with the provider’s own

clinical findings. Thomas, 278 F.3d at 957. Here, for example, Dr. Brooks’s treatment notes

consistently showed Plaintiff had normal gait throughout the alleged period of disability, and

cardiology treatment records showed that her cardiomyopathy was stable. (Tr. 24, 342-503, 894-



PAGE 8 – OPINION AND ORDER
         Case 3:20-cv-00728-AC         Document 18      Filed 07/26/21     Page 9 of 9




915.) The ALJ reasonably determined that Dr. Brooks’s treatment notes conflicted with his finding

that Plaintiff could stand and walk only two hours at a time. Further, Dr. Brooks assessed only

mild mental limitations and only “slight limitation” in Plaintiff’s ability to adapt and manage

herself. The ALJ again reasonably determined that these findings contradicted Dr. Brooks’s

conclusion that Plaintiff was incapable of “low stress” jobs and had “minimal capacity to adapt to

changes.” (Id. 23-24.) On this record, the ALJ provided a legally sufficient reason to reject Dr.

Brooks’s internally inconsistent opinion. Thomas, 278 F.3d at 957.

       The ALJ also noted that Dr. Brooks’s opinion conflicted with the weight of the longitudinal

record. Plaintiff’s robust activities, discussed above, contradicted Dr. Brooks’s opinion that she

experienced severe physical limitations. (Id. 24.) Medical evidence of her normal gait, stable

cardiomyopathy, and full upper extremity strength also contradict Dr. Brooks’s assessment of her

physical impairments and limitations. (Id. 342-409, 410-503, 894-915.) In sum, the ALJ provided

clear and convincing reasons for rejecting Dr. Brooks’ opinion. Valentine, 574 F.3d at 692.

                                           Conclusion

       For the reasons stated, the Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.

       DATED this 26th day of July, 2021.


                                                         JOHN V. ACOSTA
                                                    United States Magistrate Judge




PAGE 9 – OPINION AND ORDER
